IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                         November 18, 2009
                                     No. 09-50038
                                   Summary Calendar                    Charles R. Fulbruge III
                                                                               Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

ADAN ANTILLON-PEREZ, also known as Alfredo Gomez-Antillon, also known
as Adam Tena Antillon, also known as Alejandro Ibarra-Tena,

                                                   Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                            USDC No. 3:08-CR-2240-1


Before KING, STEWART, and HAYNES, Circuit Judges.
PER CURIAM:*
       Adan Antillon-Perez (Antillon) appeals his guilty plea conviction for
attempted illegal reentry following deportation in violation of 8 U.S.C. § 1326.
The district court sentenced him to 46 months of imprisonment after imposing
a 16-level enhancement under U.S.S.G. § 2L1.2(b)(1)(A)(i) for a prior drug
trafficking offense, specifically, possession with intent to distribute more than
500 grams of cocaine.


       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                  No. 09-50038

      Antillon contends that the evidence was insufficient to establish his prior
federal drug conviction. Because he did not raise this objection in the district
court, we review only for plain error. See United States v. Mondragon-Santiago,
564 F.3d 357, 364 (5th Cir.), cert. denied, 2009 WL 1849974 (Oct. 5, 2009).
Antillon has failed to establish plain error because the evidence with which the
Government supplemented the record on appeal demonstrates that in 2003
Antillon was convicted of possession with intent to distribute more than 500
grams of cocaine in violation of 21 U.S.C. § 841(a)(1) and sentenced to 30 months
of imprisonment. A comparison of the statute and the Guideline at issue shows
that a conviction under § 841(a)(1) qualifies as a drug trafficking offense under
§ 2L1.2(b)(1)(A)(i). See § 841(a)(1); § 2L1.2, comment. (n.1(B)(iv)).
      The judgment of the district court is AFFIRMED.




                                        2